Citation Nr: 0637436	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
wrists and hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that declined to reopen the veteran's previously 
denied claim for arthritis of the wrists and hands.  In 
September 2004, the veteran testified at a hearing before a 
Decision Review Officer that was held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a September 1995 rating decision, the RO denied the 
veteran's claim for service connection for rheumatoid 
arthritis.  By an August 2001 rating decision, the RO 
declined to reopen the claim.  In July 2002, the veteran 
filed a claim for entitlement to service connection for 
traumatic arthritis of the wrists and hands, and the claim 
presently on appeal is styled as such.  However, because the 
veteran's arthritis was determined in an April 2003 VA 
examination to be rheumatoid, rather than traumatic in 
nature, the Board finds that the prior adjudications were of 
the same claim, however styled.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Thus, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The recent decision in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the veteran should be so notified.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) that (1) 
notifies the veteran of the evidence and 
information necessary to reopen the claim 
for service connection for rheumatoid 
arthritis, (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial on the merits (i.e., an opinion 
relating the rheumatoid arthritis of his 
wrists and hands to his period of active 
service, to an event or injury in 
service, or to a service-connected 
disability).

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the claimant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

